In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00214-CR
        ______________________________


       JAMES OWEN SPURLOCK, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 19,452-2006




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                           MEMORANDUM OPINION

            James Owen Spurlock has filed a pro se notice of appeal, claiming to appeal from the trial

court’s denial of his post-conviction motion for DNA testing. We have now received the

supplemental clerk’s record containing the order signed by the trial court December 22, 2010.

That order denies only Spurlock’s request for appointment of counsel,1 not Spurlock’s motion for

post-conviction DNA testing.

            An order denying appointed counsel under Article 64.01(c) of the Texas Code of Criminal

Procedure is not appealable. Gutierrez v. State, 307 S.W.3d 318, 319, 323 (Tex. Crim. App.

2010); see TEX. R. APP. P. 25.2(a)(2); TEX. CODE CRIM. PROC. ANN. art. 64.01(c) (Vernon Supp.

2010).

            We dismiss this appeal for want of jurisdiction.



                                                          Josh R. Morriss, III
                                                          Chief Justice

Date Submitted:               January 5, 2011
Date Decided:                 January 6, 2011

Do Not Publish




1
    The trial court did not find that reasonable grounds existed for the motion that counsel be appointed.

                                                             2